SEABURY, J.
(concurring). This action was brought to recover $293.50 for storage of the defendant’s automobile. The defendant admitted the plaintiff’s cause of action, and pleaded a counterclaim for $500. The counterclaim was based upon the charge that the plaintiff had through negligence damaged the defendant’s automobile by. filling the cells of the battery with sulphuric acid, instead of distilled water. The jury returned a verdict for the defendañt for $206.50. The defendant proved' that on the 8th or 9 th day of July he brought the car to the plaintiff’s garage to be charged, and that on the following day he found that the machine would not move, and that the battery was hot and filled with gases. The battery was then sent to the Edison Storage Battery Works on July 10th. In August a chemist in the employ of the Edison Company subjected it to a test, and found that sulphuric acid had been inserted in the cells. Some of the cells in the battery were found to be defective when, it was examined on July 15th. The evidence was not sufficiently definite to justify the conclusion that the plaintiff’s employé had put sulphuric acid in the cells. To justify this inference,- it was necessary for the defendant to prove that no one else had put sulphuric acid in the cells between the time when the battery was taken from the plaintiff’s garage and the time when the chemist made the test to which he testified. In the absence of satisfactory evidence upon this point, the judgment should be reversed and a new trial' ordered, with costs to the appellant to abide the event.
The judgment is reversed, and a new trial ordered, with costs to appellant to abide the event.